DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 03/22/22.  Regarding the amendment, claims 1-4 are canceled, claims 5-10 are present for examination.
Claim Objections
Claims 7-10 are objected to because of the following informalities:  
Regarding claim 7 line 3, “the length” should be change to –a length- to avoid lacking of antecedent basis.
Regarding claim 8 line 4, “the looking wedge” should be change to –the inner locking wedge--.
Regarding claim 9 line 2, “the length” should be change to –a length--.
Regarding claim 10 line 3, “the protrusion” should be change to –the triangular wedge protrusion—.
Regarding claim 10 line 4, “the recess” should be change to –the oval recess--.
Regarding claim 10 line 4, “the set” should be change to –a set--
Appropriate correction is required.
Allowable Subject Matter
Claims 5-10 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show:
Regarding claim 5 and its dependent claims 6-7, a locking wedge system (200) for securing a stator coil (202) in a slot (110) of a stator core (100), comprising: 
an outer wedge (304) including a first tapered face (502), the first tapered face (502) with a triangular wedge protrusion (504), and 
an inner locking wedge (302) including a corresponding second tapered face (602) that interfaces with the first tapered face ((502), the second tapered face (602) including an oval shaped recess (604), wherein the triangular wedge protrusion (504) interlocks with the oval shaped recess (604); and 
a locking member (306) configured to lock the outer wedge (304)/inner locking wedge (302) to the stator core (100).

    PNG
    media_image1.png
    289
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    783
    555
    media_image3.png
    Greyscale

Regarding claim 8 and its dependent claims 9-10, a method of securing a stator coil (202) within a slot (110) of a stator core (100), comprising: 
positioning an inner locking wedge (302) including a locking wedge tapered face (602) and a plurality of ears (402) protruding from an end portion of the inner locking wedge (302) so that the plurality of ears (402) are positioned in a radial stator vent (208) of the stator core (100) radially outward of a slot layer (204) positioned over a stator coil (202); and 
sliding an outer wedge (304) into at least one wedge groove (206) in the slot (110); 
interfacing a tapered face (502) of the outer wedge (304) with the locking wedge tapered face (602); and 
interlocking a triangular wedge protrusion (504) on the tapered face (502) of the outer wedge (304) with an oval recess (604) in the locking wedge tapered face (602).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 03/22/22, with respect to claims 5-10 have been fully considered and are persuasive.  The rejection of claims 5-10 in the previous rejection has been withdrawn. 
Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834